Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as obvious over Shaarpour (2004/0244978) (cited by Applicant and in parent 17/026,241).
Regarding independent claim 1, Shaarpour discloses A treatment fluid (abstract “forming a slurry for plugging lost-circulation zones” and [0019] “The remedial plug may be used to remedy lost circulation in an open hole, and may be used in cased holes for sealing perforations or casing leaks”) comprising:  
(i) a base fluid, wherein the base fluid comprises water (e.g. [0019] “the dry plug composition is admixed with water or a water-based composition to form an pumpable, injectable "remedial plug"”); and 
(ii) a lost-circulation material (e.g. [0019] “dry plug composition”), wherein the lost-circulation material comprises a polymer network ([0053] “the dry plug composition comprises between about 40% and about 80% of one or more polymeric materials, e.g., a copolymer compound” and [0055] “The copolymer is advantageously formed from highly-crosslinked olefinic monomers”) having at least one branching point formed with a monomer (e.g. [0055] “copolymers of […] vinyl acetate […] olefins”) and a cross-linking agent that comprises at least three active functional groups (e.g. [0057] “Other crosslinking monomers include trimethylolpropane trimethacrylate, trimethylolpropane triacrylate, […] pentaerythritol tetramethacryalate, pentaerythritol trimethacrylate, […] pentaerythritol tetraacrylate, pentaerythritol triacrylate” = either three or four active groups), wherein the monomer is a vinyl ester-based monomer (e.g. [0055] “copolymers of […] vinyl acetate”).
Regarding the pressure differential, Shaarpour discloses “The material was then bumped into six wells, each manifesting a significant fluid loss problem, so that the plug covered the lost-fluid zone. The resulting plug was found to have excellent capability to reduce fluid loss due to high permeability-high porosity formations and due to natural or induced fracturing” ([0073]).  This appears to disclose a sufficient pressure differential to substantially prevent fluid flow. 
However, Shaarpour fails to specify the pressure differential in psi.
Nevertheless, the Office recognizes that Applicant likewise appears to be claiming a pressure differential of at least 1 psi to express the ability of the fluid to substantially prevent fluid flow through the testing channels (Specification [0058]).  Accordingly, although silent to the pressure differential in psi as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaarpour to include wherein the treatment fluid maintains a pressure differential of at least 1 psi when tested with a cylindrical void that has a diameter of 0.02 inches, in order to provide a pressure differential with an “excellent capability to reduce fluid loss due to high permeability-high porosity formations.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 2, Shaarpour discloses wherein the treatment fluid is a non-settable fluid ([0019] “This invention includes a lost circulation material, hereafter a "dry plug composition", […] 3) that provides a high strength plug having sufficient integrity without the use of cross-linkers or cements that may set up in the drill string or injection tubing”).
The Office recognizes that, in the Specification, Applicant states “As used herein, a "non-settable fluid" means any fluid that does not develop compressive strength or set. The term "set" means the process of becoming a solid via curing, for example. An example of a settable fluid is a cement composition” ([0026]).  Accordingly, Shaarpour provides this feature as claimed.
Regarding claim 3, Shaarpour discloses wherein the water is selected from the group consisting of freshwater, brackish water, and saltwater, in any combination thereof in any proportion ([0019] “water or a water-based composition” and “The remedial plug, once mixed with water as described infra, is compatible with all fluid systems, including water-based muds, briny muds, oil-based muds, synthetic muds, brines, oil, and the like”; also note [0032] “a remedial plug can be formed by mixing at least the most sensitive dry ingredient (hydrogel) with fresh water, then admixing other ingredients and salty brines”).
Regarding claims 4 and 5, Shaarpour discloses, e.g., “The copolymer is advantageously formed from highly-crosslinked olefinic monomers, e.g., polymers and/or copolymers of styrenes, PVC/vinylacetate, vinylidene chloride/acrylonitrile, acrylate esters and/or methacrylate esters such as methylmethacrylate/ethylacrylate, and styrene/divinylbenzene, as disclosed for example in U.S. Pat. Nos. 4,172,031, 4,384,095 and 4,427,793, the disclosures of which are incorporated by reference, and/or copolymers of styrene, vinyl acetate, vinylnaphthalene, vinyltoluene, allyl esters, olefins, vinyl chloride, allyl alcohol, acrylonitrile, acrolein, vinyl fluoride, vinylidene difluoride, and/or polyamides, for example acrylamides and/or methacrylamides, preferably highly branched polyamides and partially aliphatic highly branched polyamides as disclosed in U.S. Pat. No. 6,541,599” ([0055]).  “Olefin” monomers ordinarily refers to α-olefin monomers.  Accordingly, Shaarpour discloses:
(claim 4) wherein the vinyl ester-based monomer is selected from vinyl acetate, vinyl propionate, vinyl propionate, vinyl valerate, vinyl caprate, vinyl laurate, vinyl stearate, vinyl benzoate, or vinyl pivalate; and/or
(claim 5) wherein the fluid loss additive further comprises a second monomer that is co-polymerized with the vinyl ester-based monomer, and wherein the second monomer is selected from: α-olefin monomers; methyl (meth)acrylate, (meth)acrylic acid alkyl ester monomers; unsaturated amide monomers; unsaturated carboxylic acid monomers; alkyl ester monomers of unsaturated carboxylic acids; unsaturated carboxylic acid anhydrides; salts of unsaturated carboxylic acids; glycidyl group-containing monomers; 2-acrylamido-2-methylpropane sulfone including sulfonic acid group-containing monomers; phosphoric acid group-containing monomers; or alkyl vinyl ether monomers.
Regarding claim 6, Shaarpour discloses wherein the cross-linking agent is selected from triallyl ethers, triallyl phosphate, triallyl isocyanurate (TTT), pentaerythritol triacrylate, 1,1,1-trimethylolpropane triacrylate, 1,1,1-trimethylolpropane trimethacrylate, dipentaerythritol pentaacrylate, pentaerythritol tetraacrylate, triallyl cyanurate, tetraallyl pentaerythritol, tetraallyl orthosilicate, N~1~,N~1~,N~2~,N~2~-Tetraallyl-N'~1~,N'~2~-bis(4-methylphenyl)ethanediimidamide, tetraallyl 1,2,3,4-cyclopentanetetracarboxylate, tetraallylsilane, tetraallyl pyromellitate, pentaerythritol tetraallyl ether, N,N,N',N'-tetraallyl-2,6-pyridinedicarboxamide, 1,2,3,5,5-Pentaallyl-1,3-cyclopentadiene, poly(allyl glycidyl ether)-b-poly(ethylene oxide)-b-poly(allyl glycidyl ether), and poly(allyl glycidyl ether)-stat-poly(alkyl glycidyl ether)-block-poly(ethylene glycol)-block-poly(allyl glycidyl ether)-stat-poly(alkyl glycidyl ether) ([0057] “Other crosslinking monomers include trimethylolpropane trimethacrylate, trimethylolpropane triacrylate, […] pentaerythritol tetramethacryalate, pentaerythritol trimethacrylate, […] pentaerythritol tetraacrylate, pentaerythritol triacrylate”).
Regarding claims 7 and 8, Shaarpour discloses “Crosslinking agents are present initially and/or can be added during polymerization, at an amount between 1% to about 50% of the polymer weight and preferably from about 1% to about 10% of the polymer weight” ([0057]).  
However, Shaarpour fails to specify this in mol%.
Nevertheless, these appear to be the same general conditions.  Accordingly, although silent to the exact mole ratio range and copolymerization amount range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaarpour to include:
(claim 7) wherein the mole ratio of the cross-linking agent to monomer is in the range of 0.005:100 to 10:100; and/or
(claim 8) wherein the copolymerization amount of the poly-functional monomer residue from the cross-linking agent is in the range of 0.001 to 1.0 mol% based on 100 mol% of the structural unit derived from the monomer, 
in order to provide sufficient crosslinker to form the copolymers with an “excellent capability to reduce fluid loss due to high permeability-high porosity formations.”
Regarding claim 10, Shaarpour discloses “the dry plug composition comprises between about 40% and about 80% of one or more polymeric materials, e.g., a copolymer compound” ([0053]) and “The dry plug composition is added to the water in an amount between about 40 ppb and 120 ppb, preferably between about 50 ppb and about 100 ppb, more preferably between about 60 ppb and about 85 ppb” ([0033]).  1 barrel = 42 gallons, or about 350 lbs of water; 40 ppb is thus ~11.4 wt% dry plug composition by weight of water.
Although silent to the exact weight percentage range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaarpour to include wherein the lost-circulation material is in a concentration in the range of 0.1% to 30% by weight of the water, in order to provide sufficient composition and water for forming a plug with an “excellent capability to reduce fluid loss due to high permeability-high porosity formations.”
Regarding claims 11 and 12, Shaarpour discloses “The dry plug composition additionally comprises cellulosic particulates […] In one embodiment the processed cellulose consists essentially or comprises ground wood flour, cottonseed hulls, walnut shells, bagasse, dried tumbleweed, paper, or mixture thereof” or “finely ground coal” ([0066]).  Accordingly, Shaarpour discloses:
(claim 11) wherein the treatment fluid further comprises a second lost-circulation material, and wherein the second lost-circulation material are water-insoluble particles; and further
(claim 12) wherein the second lost-circulation material is selected from the group consisting of: ground coal; petroleum coke; sized calcium carbonate; asphaltene; perlite; cellophane; cellulose; ground tire material; ground oyster shell; vitrified shale; a plastic material; paper fiber; wood; cement; hardened foamed cement; glass; foamed glass; sand; bauxite; a ceramic material; a polymeric material; a polytetrafluoroethylene material; a nut shell; a seed shell piece; a fruit pit piece; clay; silica; alumina; fumed carbon; carbon black; graphite; mica; titanium oxide; meta-silicate; calcium silicate; kaolin; talc; zirconia; boron; fly ash; a hollow glass microsphere; any composite particle thereof, and any combination thereof.
Although not required to render this claim obvious, the Office observes that the remaining members of the Markush group appear to be obvious alternatives to those specifically listed.
Regarding claim 13, Shaarpour discloses “A lost-circulation-material includes: rubber particulates; crosslinked-copolymer particulates; cellulosic particulates; an expandable clay; a hydrogel material, and optionally a thickener” (abstract) such as wherein “the remedial plug dry mix comprises between about 0.2% to about 3%, more preferably between about 0.5% and about 1.5%, for example about 1%, of a water soluble cellulose, e.g. a polyanionic cellulose, or water soluble gum, or water soluble thickener such as polyacrylates, or mixture or combination thereof” ([0069]) and “as the need arises the dry plug composition is admixed with water or a water-based composition to form an pumpable, injectable "remedial plug"” ([0019]).
However, Shaarpour fails to specify the viscosity of the treatment fluid.
Nevertheless, pure water has a viscosity of about 1 cP, which can be increased by thickeners; in contrast, too-high viscosities such as e.g. 1000 cP may be considered unpumpable, due to the high forces required for pumping.  Accordingly, although silent to the viscosity range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaarpour to include wherein the treatment fluid has a plastic viscosity in the range of 10 to 90 centipoise at a temperature of 180°F, in order to provide a suitably thickened treatment fluid “to form an pumpable, injectable "remedial plug"”.  
Regarding claim 15, Shaarpour discloses wherein the treatment fluid is a spacer fluid, a workover fluid, a drilling fluid, or a stimulation fluid ([0037] “the pre-mixing with fresh water provides a material that carries with it its own "spacer"”; [0073] “The resulting plug was also found to be stable during subsequent drilling and workover actions”; and [0029] “The remedial plug in this instance can either be a spotted and squeezed as a remedial plug, or if a zone is being drilled into wherein the drilling engineer suspects a lost circulation event will be experienced, in another embodiment the remedial plug can be formed and then this plug is subsequently admixed with drilling mud”).
Regarding claim 16, as in claim 1, Shaarpour fails to specify the pressure differential in psi.
Nevertheless, as in claim 1, the Office recognizes that Applicant likewise appears to be claiming a pressure differential of at least 25 psi to express the ability of the fluid to substantially prevent fluid flow through the testing channels (Specification [0058]).  Accordingly, although silent to the pressure differential in psi as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaarpour to include wherein the treatment fluid maintains a pressure differential of at least 25 psi when tested with a cylindrical void that has a diameter of 0.02 inches, in order to provide a pressure differential with an “excellent capability to reduce fluid loss due to high permeability-high porosity formations.”  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 17 and 18, Shaarpour discloses “optionally a thickener” = viscosifier (abstract); “the remedial plug may contain a variety of other materials, such as coarsely ground cottonseed hulls, coarsely ground walnut shells, ground or coarsely ground coal, coarsely ground wood, and/or coarsely ground rubber that act as bridging materials or filtrate control materials” ([0068]); and “barite particulates in an amount such that the density of the remedial plug is between 10 pounds per gallon and 20 pounds per gallon” = weighting agent ([0022]).  Accordingly, Shaarpour discloses:
(claim 17) wherein the treatment fluid further comprises an additive; and further
(claim 18) wherein the additive is selected from the group consisting of a viscosifier; a filtration control agent; a shale stabilizer; a weighting agent; a pH buffer; an emulsifier; an emulsifier activator; a dispersion aid; a corrosion inhibitor; an emulsion thinner; an emulsion thickener; a gelling agent; a surfactant; a foaming agent; a gas; a breaker; a biocide; a chelating agent; a scale inhibitor; a gas hydrate inhibitor, a mutual solvent; an oxidizer; a reducer; a friction reducer; a clay stabilizing agent; an oxygen scavenger; and combinations thereof.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Shaarpour as in claim 1, and further in view of Ghebremeskel (2020/0071599) (cited by Applicant and in parent).
Regarding claim 9, Shaarpour discloses “The copolymer is advantageously formed from highly-crosslinked olefinic monomers” including “vinyl acetate” ([0055]) wherein “The resulting plug was found to have excellent capability to reduce fluid loss due to high permeability-high porosity formations” ([0073]).
However, Shaarpour fails to specify a viscosity average degree of polymerization of 1000-10000.
Nevertheless, this appears to be an ordinary range for viscosity average degree of polymerization.  For example, Ghebremeskel teaches “The viscosity-average degree of polymerization of polyvinyl acetate (and resulting polyvinyl alcohol) varies anywhere from about 200, or from about 300, or from about 400, or from about 500, or from about 700, to about 10,000, or to about 3000, or to about 2000” ([0060]).  
Although silent to the viscosity average degree of polymerization range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaarpour to include wherein the viscosity average degree of polymerization of the polymer network is in the range of 1,000 to 10,000, in order to provide an ordinary viscosity average degree of polymerization for a vinyl acetate polymer, “to reduce fluid loss due to high permeability-high porosity formations”.  

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Shaarpour as in claim 1, and further in view of Galindo (2016/0355722) (cited by Applicant and in parent).
Regarding claim 14, Shaarpour discloses “This composition is mixed until the clay is hydrated and dispersed (often called "allowed to yield"), thereby forming a thixotropic composition” ([0035]). 
However, Shaarpour fails to specify if the yield point is 8-30 lb/100 sq. ft.
Nevertheless, this appears to be an ordinary yield point for such a lost circulation treatment fluid.  For example, Galindo teaches treating a subterranean formation (abstract) with “a lost circulation treatment fluid” ([0066]) wherein “The composition can have any suitable yield point, wherein the yield point is the yield stress extrapolated to a shear rate of zero. At 49° C. at standard pressure the composition can have a yield point of about 10 lb/100 ft2 to about 100 lb/100 ft2, about 14 lb/100 ft2 to about 80 lb/100 ft2, about 20 lb/100 ft2 to about 40 lb/100 ft2, or about 10 lb/100 ft2 or less, or about 12 lb/100 ft2 or less, 14 lb/100 ft2, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, 68, 70, 72, 74, 76, 78, 80, 85, 90, 95, or about 100 lb/100 ft2 or more” ([0073]). 
Although silent to the yield point range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaarpour to include wherein the treatment fluid has a yield point in the range of 8 to 30 pounds per 100 square feet at a temperature of 180°F, in order to provide a typical thixotropy to the lost circulation treatment fluid.  

Conclusion
As in parent Application 17/026,241, Applicant may consider inserting “wherein the lost-circulation material comprises a water-soluble polymer network” into independent claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The NPL reference to Baudry (“Facile Synthesis of Branched Poly(vinyl alcohol)s”; Macromolecules; 2006, Vol. 39, p.5230-5237) (cited by Applicant) discloses a polymer network having at least one branching point formed with a monomer and a cross-linking agent that comprises at least three active functional groups (e.g., Scheme 2, p.5231; vinyl acetate monomer crosslinked with triallyl triazine trione = triallyl isocyanurate), wherein the monomer is a vinyl-ester based monomer (vinyl acetate).  This reference also places the polymer network in distilled water (p.5231 “precipitated in distilled water (600 mL)”).  However, based on the evidence available before the Office, it appears this does not use the polymer network as a “lost-circulation material” in a treatment fluid, i.e. “wherein the fluid maintains a pressure differential of at least 1 psi when tested with a cylindrical void that has a diameter of 0.02 inches.”
The reference to Matschke (3,883,489) discloses a dispersible vinyl acetate/ethylene polymer powder (abstract) comprising vinyl acetate monomer and ethylene = alpha olefin monomer (1:50-56) and crosslinked with compounds having 3 or 4 active functional groups such as triallyl cyanurate or tetraallyl oxyethane (2:13-17), dispersed in water (1:12).  However, based on the evidence available before the Office, it appears this does not use the polymer network as a “lost-circulation material,” i.e. “wherein the fluid maintains a pressure differential of at least 1 psi when tested with a cylindrical void that has a diameter of 0.02 inches.”
The reference to Pearl, Jr. (11,377,582) is also parent Application 17/026,241 and has only method-of-using claims.  However, 17/026,241 had a Restriction which divided the current composition claims from the parent’s method claims (see Restriction mailed 3 September 2021), and these were not rejoined based on being directed to distinct statutory categories of composition vs. method (see Allowance mailed 5 April 2022).  Accordingly, this reference does not raise Double Patenting considerations over the current claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674